*94On going over the docket at the suit Burton’s Lessee v. Robinson (April, 1796), the Court observed that wherever for the future a general defense is taken and no defense is taken particularly on the plot, only title shall be combatted and where possession is claimed unless laid down upon the plot, no evidence shall be given of it. Vide George Adams v. William Williams et al.
On going over continuance docket, Per Curiam, defendant shall lay down his pretensions by marks on his plot in ejectments or he shall not give evidence of his pretensions; leave to ascertain defense does not mean at the trial but on the plot.
N. B. This practice (on objection of some of the bar) is not to affect any business brought before this term.
Bayard told the Court that he gave them notice then, that he would dispute the propriety and legality of such intended rule (for the Court said they would reduce it to writing) when an opportunity offered.